DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

The request filed on October 4, 2022 for a Request for Continued Examination (RCE)  under 37 CFR  1.114  based on parent Application No. 16/636,483 is acceptable and a RCE has been established. An action on the RCE follows.
The following rejection is overcome:
Claim(s) 1-2 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vissers et al. U.S. Pub. 2017/0279162.
The following rejections are reapplied in light of current amendments:
Claims 3-8, 11, 15-19 & 21-23 under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612. 
Claims 9 & 12-14 under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612 and further in view of Matsui et al. U.S. Pub. 2016/0285128. 
Claim 10 under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612 and further in view of Tanaka U.S. Pub. 2012/0115030.
Claim 20 under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612, and further in view of Zhang et al. U.S. Pub 2016/0118685.
Claims 3-23 and newly added claims 25-26 are rejected as follows:

Information Disclosure Statement


The information disclosure statements filed May 27, 2022 & August 29, 2022  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initialed copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 11, 15-19, 21-23 & 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612. 
Vissers teaches an anode current collector as described in the rejection recited hereinabove. With respect to claim 3, Vissers teaches an electrochemical cell comprising, at least, the anode [0014], and the electrolyte [0014], and a cathode [0014], current collector is carbon coated metal (carbon coated metal current collector, wherein the metal is aluminum, nickel-, chromium- or molybdenum- alloys; [0040]).  With respect to claim 4, the cathode comprises one or more elemental transition metals and/or one or more partially oxidized transition metals (CuO, ZnO, NiO, NiO2, MnO2; [0037]).  With respect to claim 5, at least one of the one or more partially oxidized transition metals is a component of a partially oxidized transition metal compound (CuO, NiO, NiO2, MnO2; [0037]).  With respect to claim 6, at least one of the one or more partially oxidized transition metal compounds is of the form, MyA, where M is a partially oxidized transition metal, A is an oxidizer and y is the ratio of MIA such that said transition metal is in a partially oxidized state (CuO, NiO, NiO2, MnO2; [0037]).  
With respect to claim 7, at least one of the one or more oxidizers, A, is oxygen, nitrogen, sulfur, antimony or cyanide or any combination thereof (CuO, NiO, NiO2, MnO2; A= O; [0037]).  With respect to claim 8, wherein at least one of the one or more partially oxidized transition metal compounds is an oxide, a sulfide, a halide, a cyanide, a nitride or any combination thereof (CuO, NiO, NiO2, MnO2; A= O; [0037]).  With respect to claim 11, at least one of the one or more elemental transition metals comprises Cu (CuO; [0037]).  With respect to claim 15, the electrolyte comprises a halide-containing salt additive as an SEI- forming additive (at least to salts where one may include LiCF3SO3; [0044]).  
With respect to claim 16, the halide-containing salt additive comprises a fluorine-containing salt additive (at least to salts where one may include LiCF3SO3; [0044]).  With respect to claim 17, the fluorine-containing salt additive comprises Na-DFOB (Sodium-difluoro-oxalato-borate), Li-DFOB (Lithium- difluoro-oxalato-borate), Na-Triflate (Sodium-trifluoromethane-sulfonate), or Li-Triflate (Lithium-trifluoromethane-sulfonate) or a combination thereof (at least to salts where one may include LiCF3SO3; [0044]).  With respect to claim 18, the electrolyte comprises a mixture of alkali metal electrolyte salts (at least two of sodium and lithium-based salts; 0044]).  
With respect to claim 19, the alkali metal electrolyte salts are lithium and sodium electrolyte salts (at least two of sodium and lithium-based salts; [0044]).  With respect to claim 21, one or more excess non-dissolved/solid alkali halides (LiBr, LiI; [0044]).  With respect to claim 22, the excess non- dissolved/solid alkali halide comprises NaF, NaCl, NaBr, NaI, LiF, LiCl, LiBr, LiI, or any mixture thereof (LiBr, LiI; [0044]).  With respect to claim 23, the cell further comprises a spacer/separator between the anode current collector and the cathode (Abstract).  With respect to claim 25, the carbon coated metal comprises carbon coated aluminum or wherein the alloy comprises a copper-nickel alloy (carbon coated metal current collector, wherein the metal is aluminum, nickel-, chromium- or molybdenum- alloys; [0040]).  With respect to claim 26, an anode active material in contact with the anode current collector, wherein the anode active material comprises an alkali metal in metallic form (anode may be lithium metal [0032]; and a current collector [0030]).
Vissers is silent to SO2 based electrolyte (claims 3, 15 & 18).
	However, Zinck teaches that it is well known in the art to employ SO2 based electrolyte in lithium batteries. See paragraphs [0042]- [0043]. 
Vissers and Zinck are analogous art from the same field of endeavor, namely fabricating lithium secondary batteries (Vissers: [0041]; Zinck [0007]), metal current collectors (Vissers: [0040]; Zinck [0138]) and cathodes of oxides including transition metals (Vissers: LiFePO4 [0036]; Zinck LiFePO4 [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the SO2 based electrolyte of Zinck in the lithium battery of Vissers, in order to increase ion conductivity between electrodes. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612 and further in view of Matsui et al. U.S. Pub. 2016/0285128. 
	Vissers in view of Zinck teach an electrochemical cell including a copper containing cathode as described in the rejection recited hereinabove (Cu in cathode in Vissers at [0037]).
	Vissers does not expressly disclose: at least one of the one or more transition metal halides comprise CuyBr, CuyI, CuyCl, CuyF, where y is greater than 0.5 or any combination thereof (claim 9); the cathode further comprises one or more alkali halides (claim 12); the one or more alkali halides comprise NaF, NaCl, NaBr, NaI, LiF, LiCl, LiBr, LiI, or any combination thereof (claim 13); the time of assembly, the alkali halide. transition metal compound molar ratio is greater than 1:0 (claim 14).
Matsui teaches that it is well known in the art employ lithium batteries having a cathode including at least one of the one or more transition metal halides comprise CuyBr, CuyI, CuyCl, CuyF, where y is greater than 0.5 or any combination thereof (CuCl, where y=1; [0035]; claim 9); the cathode further comprises one or more alkali halides (LiCl; [0037]; claim 12); the one or more alkali halides comprise NaF, NaCl, NaBr, NaI, LiF, LiCl, LiBr, LiI, or any combination thereof (LiCl; [0037]; claim 13); the time of assembly, the alkali halide . transition metal compound molar ratio is greater than 1:0 (CuCl2; [0035]; claim 14).
Vissers, Zinck and Matsui are analogous art from the same field of endeavor, namely fabricated lithium batteries. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the transition metal halides, such as CuCl, of Matsui, as cathodic material in Vissers in view of Zinck in order to increase capacity of the positive electrode. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612 and further in view of Tanaka U.S. Pub. 2012/0115030.
Vissers in view of Zinck teach an electrochemical cell including a copper containing cathode as described in the rejection recited hereinabove (CuO in cathode in Vissers at [0037]).
However, Vissers does not teach at least one of the one or more partially oxidized transition metal oxides comprises CuyO where y is greater than 1.  
	Tanaka teaches the equivalence of CuO and Cu2O as positive electrode material in lithium batteries. See paragraph [0044].
Vissers, Zinck and Tanaka are analogous art from the same field of endeavor, namely fabricated lithium batteries. 
	Therefore, because these cathodic materials were art-recognized equivalents at the time the invention was made, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Cu2O of Tanaka for CuO of Vissers in view of Zinck. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). MPEP 2144.06. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612, and further in view of Zhang et al. U.S. Pub 2016/0118685.
 Vissers in view of Zinck teach an electrochemical cell including a halide salt containing electrolyte as described in the rejection recited hereinabove (LiAlF4 salt in Vissers at [0044]).
However, Vissers does not teach the alkali metal electrolyte salts comprising a mixture of LiAlCl4 and NaAlCl4.  
	Zhang teaches that it is well known in the art to employ LiAlCl4 and NaAlCl4.  See paragraph [0012]. 
Vissers, Zinck and Zhang are analogous art from the same field of endeavor, namely fabricated lithium batteries. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the LiAlCl4 and NaAlCl4 salts of Zhang, in the electrolyte of Vissers in view of Zinck, in order to increase ion conductivity.

Response to Arguments
Applicant's arguments filed October 10, 2022  have been fully considered but they are not persuasive. 
Applicant asserts that Vissers is directed toward the use of more inorganic sequestration agents ([0003], [0017], [0018], [0019]), specifically for the purpose of sequestering transition metal ions. More specifically, nowhere does Vissers state or imply the use of  SO2 based electrolytes.  The assertion is correct, but the argument is not persuasive, as Vissers was relied upon for teaching that it is well known in the art to employ current collectors including carbon coated metal (carbon coated metal current collector, wherein the metal is aluminum, nickel-, chromium- or molybdenum- alloys; [0040]).  Furthermore, the use of more inorganic sequestration agents does not preclude the employment of various electrolytes in the lithium battery of Vissers. Zinck cures the deficiencies of Vissers, by teaching that it is well known in the art to employ metal current collectors [0138] in lithium batteries [0100], wherein SO2 based electrolytes may be used in the electrodes ([0042]- [0043]). The skilled artisan would look to Zinck as the reference is analogous art with Vissers, by being from the same field of endeavor, namely fabricating lithium secondary batteries (Vissers: [0041]; Zinck [0007]), metal current collectors (Vissers: [0040]; Zinck [0138]) and cathodes of oxides including transition metals (Vissers: LiFePO4 [0036]; Zinck LiFePO4 [0132]). 
Applicant asserts that the combination of the anode current collector and SO2 based electrolytes achieves the surprising and unexpected effect of stable cell cycling and referenced the description in [0039]. However, the argument appears incomplete as there are no comparative examples and it is unclear what the specific data is to show unexpected effect of stable cell cycling. Therefore, because there does not appear to be an unexpected ameliorative result, the claims are obvious. Vissers and Zinck teach the same electrochemical environments and electroactive materials. Thus, it would be reasonable to add the SO2 based electrolytes of Zinck to the electrodes of Vissers. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Consequently, the SO2 solvent based electrolyte of Zinck can be employed with the current collector of Vissers, and the limitations are satisfied. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/ANCA EOFF/Primary Examiner, Art Unit 1722